165 N.J. Super. 76 (1979)
397 A.2d 708
BESSEMER TRUST COMPANY, AS TRUSTEE UNDER TRUST INDENTURE DATED DECEMBER 23, 1940, MADE BY JOHN S. PHIPPS, AS DONOR, ESTABLISHING A TRUST FOR THE PRIMARY BENEFIT OF MARGARET BOEGNER, SAID TRUST BEING KNOWN AS TRUST NO. A-42, PLAINTIFF-RESPONDENT,
v.
MARGARET BOEGNER ET AL., DEFENDANTS, MARGARET BOEGNER, DEFENDANT-EXCEPTANT-APPELLANT. BESSEMER TRUST COMPANY, AS TRUSTEE UNDER AGREEMENT OF TRUST DATED DECEMBER 24, 1931 MADE BY JOHN S. PHIPPS, AS DONOR, ESTABLISHING A TRUST FOR THE PRIMARY BENEFIT OF DITA DOUGLAS NAYLOR-LEYLAND AND J. GORDON DOUGLAS, III, SAID TRUST BEING KNOWN AS TRUST A-23, PLAINTIFF-RESPONDENT,
v.
JOHN S. PHIPPS ET AL., DEFENDANTS, MARGARET BOEGNER, DEFENDANT-EXCEPTANT-APPELLANT. WINSTON FREDERICK CHURCHILL GUEST AND BESSEMER TRUST COMPANY, AS TRUSTEES UNDER TRUST INDENTURE DATED AUGUST 7, 1935, MADE BY DIANA GUEST SEVASTOPOULO (NOW DIANA GUEST MANNING) FOR THE BENEFIT OF DIANA GUEST MANNING AND OTHERS, SAID TRUST BEING KNOWN AS TRUST NO. D-7, PLAINTIFFS,
v.
DIANA GUEST MANNING ET AL., DEFENDANTS, DIANA GUEST MANNING, DEFENDANT-EXCEPTANT-APPELLANT. BESSEMER TRUST COMPANY, A CORPORATION OF THE STATE OF NEW JERSEY, AS TRUSTEE UNDER TRUST AGREEMENT DATED MARCH 5, 1945 MADE BY HOWWARD PHIPPS, AS DONOR (ACTING IN HIS CAPACITY AS INDIVIDUAL TRUSTEE OF A TRUST CREATED BY HELEN MARTIN BY A CERTAIN INDENTURE DATED JUNE 3, 1932, AS AMENDED), ESTABLISHING A TRUST FOR THE PRIMARY BENEFIT OF ESMOND BRADLEY MARTIN, JR., SAID TRUST BEING KNOWN AS TRUST NO. E-16, PLAINTIFF,
v.
ESMOND BRADLEY MARTIN, JR., ET AL., DEFENDANTS, ESMOND BRADLEY MARTIN, JR., DEFENDANT-EXCEPTANT-APPELLANT. BESSEMER TRUST COMPANY, A CORPORATION OF THE STATE OF NEW JERSEY, AS SUCCESSOR CORPORATE TRUSTEE UNDER INDENTURE OF TRUST DATED JUNE 3, 1932, MADE BY AMY GUEST, AS DONOR, ESTABLISHING A TRUST FOR THE PRIMARY BENEFIT OF DIANA GUEST MANNING, AND HOWARD PHIPPS, AS FORMER INDIVIDUAL TRUSTEE UNDER SAID INDENTURE OF TRUST, AS MODIFIED (SAID TRUST BEING KNOWN AS TRUST NO. D-6), PLAINTIFF,
v.
DIANA GUEST MANNING ET AL., DEFENDANTS, DIANA GUEST MANNING, DEFENDANT-EXCEPTANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued December 19, 1978.
Decided January 16, 1979.
*77 Before Judges LORA, MICHELS and LARNER.
Mr. Alfred C. Clapp argued the cause for defendants-exceptants-appellants (Mesrs. Clapp & Eisenberg, attorneys; Mr. Clapp and Mr. Paul J. Foley, a member of the District of Columbia Bar, on the brief).
*78 Mr. Dickinson R. Debevoise argued the cause for plaintiff-respondent Bessemer Trust Company (Messrs. Riker, Danzig, Scherer & Debevoise, attorneys).
Mr. Joseph E. Imbriaco, guardian ad litem for the minor defendants-respondents, argued the cause pro se.
PER CURIAM.
The judgments of the Chancery Division here under review are affirmed substantially for the reasons expressed by Judge Dwyer in his written opinion reported In re Bessemer Trust Company, 147 N.J. Super. 331 (1976).[1]
NOTES
[1]  We note that in the trial judge's illustration of the method he established for computing the interim corpus commission in the D-7 trust there is an arithmetic error. The total interim corpus commission allowed for the first 25 years of administration is $33,776.28 and the total allowed for the next 13 years is $31,725. The sum total of these two figures is $65,501 and not $65,601 as appears in the illustration in the court's opinion, In re Bessemer Trust Company, 147 N.J. Super. 331, 394 (Ch. Div. 1976). However, the figure of $65,601 is correct, nevertheless, because there is an offsetting mathematical error in the same illustration. The trial court allowed an interim corpus commission of 2% of the amount of the corpus in excess of $1,000,000 for the first 25 years of administration. Two per cent of $318,819 is $6,376.38 and not $6,276.28. The $6,376.38 added to the commissions allowed on the first million dollars resulted in a total interim corpus commission for the first 25 years of $33,876.38, not the $33,776.28 shown in the illustration. Hence the correct amount allowed for the total interim corpus commission in the D-7 trust is $65,601, which amount was incorporated in the supplemental judgment, dated December 21, 1976, entered in the matter entitled Winston Frederick Churchill Guest and Bessemer Trust Company, as Trustees under the Trust Indenture dated August 7, 1935 made by Diana Guest Sevastopoulo (now Diana Guest Manning) for the benefit of Diana Guest Manning and others, said Trust being known as Trust No. D-7, Plaintiffs, v. Diana Guest Manning, et al., Defendants (Docket No. C2005-49).